Citation Nr: 9934397	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-06 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to the assignment of an evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to July 
1967.  His appeal comes before the Board of Veteran's Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  The record contains all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's PTSD does not cause occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation of 50 percent 
assigned for his PTSD should be increased to more accurately 
reflect the severity of his symptomatology.  He contends that 
he is severely occupationally and socially impaired, and that 
the only reason he is able to obtain employment is because he 
is part of a union.  Moreover, he reports that his employers 
often fire him when they have the opportunity to do so 
because of his lack of social interaction skills.  The Board 
recognizes the veteran's contentions.  However, the 
preliminary question is whether the veteran has submitted a 
well-grounded claim, and if so, whether the VA has properly 
assisted him in the development of his claim.  As a 
preliminary matter, the Board finds the veteran's claim of 
entitlement to an increased evaluation plausible and capable 
of substantiation and therefore well grounded within the 
meaning of 38 C.F.R. § 5107(a) (West 1991).  See generally 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board also is 
satisfied that all relevant facts have been properly 
developed, and that all available evidence necessary for an 
equitable disposition of this appeal has been obtained.  
Therefore, no further assistance to the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The RO service connected the veteran for PTSD in March 1998 
and evaluated him at 50 percent under Diagnostic Code (DC) 
9411.  Under DC 9411, a 50 percent evaluation is warranted 
for PTSD causing occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.

In this case, the veteran has been undergoing outpatient 
group and individual therapy for his PTSD in the past few 
years.  Outpatient treatment records from March 1996 to 
November 1997 reflect that the veteran was attempting to 
develop a more positive outlook on life and to understand his 
feelings of anger, isolation, and worthlessness.  A progress 
note dated August 1996 reflects that the veteran felt 
comfortable and social at work but nowhere else.  In April 
1997, the veteran reported recurrent bad dreams, intrusive 
thoughts, avoidance, isolation of self, and hyper-arousal.  
Another progress note dated April 1997 shows that the veteran 
continued to report sporadic sleep but less nightmare 
activity.  The veteran had "no significant issues at [that] 
time."

During a VA examination for PTSD in February 1998, the 
veteran related that after his period of active service, he 
took a sheet metal apprenticeship for a couple of years, 
achieving a journey man's classification.  This allowed him 
to join a union, and the union has since allowed him to find 
jobs.  After his service, he said his temperament 
deteriorated and he often lost jobs because he could not 
interact with other workers.  He reported that he was 
unemployed at the time of the February 1998 interview.  He 
also said that subsequent to his period of active service, 
his alcoholism increased and he was arrested five or six 
times for fighting or drinking and driving.  The examiner 
stated that the veteran was neat appearing and friendly 
during the interview, but somber in his appearance.  The 
veteran's speech was coherent and organized.  His thoughts 
were likewise well organized and goal directed, with no 
contaminations by delusions or hallucinations.  The examiner 
did not note any bizarre behavior, and the veteran's memory 
and concentration were intact.  The examiner diagnosed PTSD 
based on traumatic Vietnam War experiences, nightmares, 
intrusive thoughts, flashbacks, impaired social 
relationships, and unstable temperament.  He also diagnosed 
alcoholism.  The examiner indicated that the veteran's Global 
Assessment of Functioning (GAF) was 50.

A medical progress note dated March 1998 reflects that the 
veteran was chronically depressed but medications appeared to 
stabilize his condition.  The medical note also reflected 
that the veteran continued to work on a daily basis; however, 
he apparently isolated himself after work and he performed 
only the necessities of life.  The veteran's major enjoyment 
was playing with his dogs, and he had a new puppy that he was 
training.  He slept only three hours a night.  The examiner 
stated that the veteran's PTSD symptoms were present but 
acceptable at a mild to moderate range and caused severe 
impairment to his life.

The veteran's social worker submitted a letter in August 1998 
indicating that the veteran was one of the most severely 
impaired both psychologically and socially of all of his 
cases.  The social worker reported that the veteran's PTSD 
was very resistant to intervention, and his efforts and 
energies he could muster to handle basic social functioning 
such as employment were fragile and tenuous.

At a September 1998 RO hearing, the veteran stated that his 
employers were forced to hire him because he was a union 
member, and they often fired him when the opportunity arose.  
He reported that he had two friends, but one of them had not 
spoken to him since an unspecified argument.  He also 
indicated that his wife left him because of his poor 
temperament, and that she had tried to help him.  The 
veteran's representative specifically requested that a 70 
percent evaluation be assigned based on the veteran's social 
and occupational impairment and the letter from his social 
worker.

Based on the veteran's continuous employment history and his 
GAF score of 50, the Board concludes that a 70 percent 
evaluation is not warranted.  The Board recognizes the 
veteran's contention that he is unable to maintain employment 
after his union arranges work for him.  However, the record 
reflects that he has maintained gainful employment for 
significant periods of time since his period of active 
service.  Moreover, he reported in April 1997 that he felt 
comfortable and social at work.  The examiner at that time 
stated that the veteran did not have significant issues.  An 
examiner in March 1998 reported that the veteran had PTSD 
with acceptable symptoms at a mild to moderate range.  
Socially, the veteran plays with his dogs and he has 
maintained at least one friendship.  Although he has an 
intolerance for crowds, he is able to go out into public.  At 
the VA examination in February 1998, the veteran's speech and 
thoughts were coherent and organized, his memory was intact, 
and he did not report delusions or hallucinations.  The Board 
has considered the social worker's August 1998 letter, but a 
50 percent evaluation accounts for the veteran's recorded 
symptoms.  The Board observes that his GAF score was 50 as of 
February 1998.  

In the Board's judgment, the veteran's PTSD most closely 
approximates a 50 percent evaluation throughout the appeal 
period under the rating schedule.  Fenderson, 12 Vet.App. at 
126.  The record does not present an approximate balance of 
positive and negative evidence with respect to an evaluation 
in excess of 50 percent so as to permit application of the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 50 percent for PTSD is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

